DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  In line 5, “an motor” should be amended to --a motor--. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,906,557. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter; see mapping below.


Current Application
U.S. Patent No. 10,906,557
1. A system for generating haptic feedback in an electric vehicle, the system comprising:
a frame;
an energy storage device supported by the frame;
at least one wheel rotatably coupled to the frame;
a motor assembly supported by frame, the motor assembly configured to receive power from the energy storage device and provide torque to the at least one wheel;
a controller comprising an electronic processor communicatively coupled to the motor assembly and a memory that is coupled to the electronic processor, the memory storing a torque profile, the torque profile defining an irregular-shaped periodic waveform; and
a program that when executed by the electronic processor configures the
controller to 

transmit a first torque signal to the motor assembly to control the motor assembly 
to produce first torque levels to the at least one wheel for propelling the electric vehicle;
transmit a second torque signal to the motor assembly to control
the motor assembly to produce second torque levels to generate haptic
feedback according to the torque profile defining the irregular-shaped
periodic waveform stored in the memory; and
change a frequency of the torque profile generating the haptic
feedback according to a parameter stored in the memory.
1. A system for generating haptic feedback in an electric vehicle, the system comprising:
a frame;
an energy storage device supported by the frame;
at least one wheel rotatably coupled to the frame;
a motor assembly supported by frame, the motor assembly configured to receive power from the energy storage device and provide torque to the at least one wheel;
a controller comprising an electronic processor communicatively coupled to the motor assembly and a memory that is coupled to the electronic processor, the memory storing a torque profile, the torque profile defining an irregular-shaped periodic waveform; and
a program that when executed by the electronic processor configures the
controller to determine a first operational state of the electric vehicle and
transmit a first torque signal to the motor assembly to control the motor assembly
to transmit first torque levels to the at least one wheel for use in propelling the electric vehicle, levels of the first torque signal are based on the first operational state of the electric vehicle; and
determine a second operational state of the electric vehicle and transmit a second torque signal to the motor assembly to control the motor assembly to transmit second torque levels to the at least one wheel to generate haptic feedback, levels of the second torque signal based on the
second operational state of the electric vehicle and the torque profile defining the irregular-shaped periodic waveform stored in the memory.

9. A method for generating haptic feedback in an electric vehicle, the method comprising:
storing in a memory of a controller of the electric vehicle a torque profile, the torque profile 
defining an irregular-shaped periodic waveform, storing in the memory a program executable by an electronic processor, the electronic
processor coupled to a motor assembly supported by a frame of the electric
vehicle, the motor assembly configured to receive power from an energy storage
device of the electric vehicle and provide torque to at least one wheel rotatably
coupled to the frame, wherein the program when executed by the electronic
processor causes the controller of the electric vehicle to


transmit a haptic torque signal to the motor assembly to control the
motor assembly to produce haptic torque levels to generate haptic
feedback according to the torque profile defining the irregular-shaped
periodic waveform stored in the memory; and
change a frequency of the torque profile generating the haptic feedback according to a parameter stored in the memory.
9. A method for generating haptic feedback in an electric vehicle, the method comprising:
storing in a memory a torque profile, the torque profile

 defining an irregular-shaped
periodic waveform, storing in the memory a program executable by an electronic processor, the electronic
processor coupled to a motor assembly supported by a frame of the electric vehicle, the motor assembly configured to receive power from an energy storage
device of the electric vehicle and provide torque to at least one wheel rotatably
coupled to the frame; wherein the program when executed by the electronic
processor configures a controller of the electric vehicle to determine a first operational state of the electric vehicle and
transmit a first torque signal to the motor assembly to control the motor
assembly to transmit first torque levels to the at least one wheel for use in
propelling the electric vehicle, levels of the first torque signal are based on
the first operational state of the electric vehicle; and determine a second operational state of the electric vehicle and transmit a second torque signal to the motor assembly to control the motor
assembly to transmit second torque levels to the at least one wheel to
generate haptic feedback, levels of the second torque signal based on the
second operational state of the electric vehicle and the torque profile
defining the irregular-shaped periodic waveform stored in the memory.

17. An electric vehicle, the electric vehicle, comprising:
a frame;
a wheel rotatably coupled to the frame;
an energy storage device;
a motor supported by the frame and configured to convert power from the energy storage device for transmission to the wheel; and
a controller comprising an electronic processor coupled to a memory, the memory storing a program that when executed by the electronic processor configures the controller to:
control the motor to produce first torque, the first torque configured to propel the
electric vehicle,

control the motor to produce second torque, the second torque generating haptic feedback, wherein a temporal pattern of the haptic feedback is an irregular-shaped periodic wave form, and
change the frequency of the haptic feedback according to a parameter stored in the memory.
17. An electric vehicle, the electric vehicle, comprising:
a frame;
a wheel rotatably coupled to the frame;
an energy storage device;
a motor supported by the frame and configured to convert power from the energy storage device for transmission to the wheel; and
a controller comprising an electronic processor coupled to a memory, the memory storing a program that when executed by the electronic processor configures the controller to:
control the motor, while coupled to the wheel, to produce first torque, the first
torque capable of propelling the electric vehicle, and
control the motor, while coupled to the wheel, to produce second torque, the
second torque generates haptic feedback via the wheel, wherein a temporal pattern of the haptic feedback is an irregular-shaped periodic wave form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/7/22